66 F.3d 312
Bill Saundersv.American Telephone and Telegraph Company, Inc., TimothySchrader, Vice President AT&T International, Far East Ltd.,New Jersey State Commission on Arts, Executive BoardMembers, Samuel D. Lenox, Superior Court Judge of State ofNew Jersey, John and Mary Does, State of New York, Justicesof Supreme Court, County of New York, People of State of NewYork, George Poor, Gladys Poor, Geraldine Poor Saunders,John Does, Mary Does
NO. 95-5068
United States Court of Appeals,Third Circuit.
Aug 07, 1995

Appeal From:  D.N.J., No. 94-cv-01480,
Thompson, J.


1
AFFIRMED.